DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed May 6, 2022 has been entered. Claims 1-2 and 6-14 are pending. Claims 7-11 are withdrawn as being directed towards a non-elected invention. No claim amendments have been made. 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-2, 6 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon, a dried beetle of the Tenebrionidae family, without significantly more. 
The claims recite a composition directly related to the nutritional profile of an insect as evidenced by Ravzanaadii et al. (Nutritional Value of Mealwork, Tenebio molitor as Food Source, Int. J. Indust. Entomol. Vol. 25, No. 1, 2012, pp. 93-98. Retrieved from the Internet: URL < http://koreascience.or.kr/article/JAKO201229765635707.pdf>) (See Table 1) and Rudall et al. (The Structure of Insect Cuticles, Proceedings of the Royal Society of London. Series B, Biological Sciences, Jan. 7, 1947, Vol. 134, No. 874 (Jan. 7, 1947), pp. 111-143, Retrieved from Internet URL: https://www.jstor.org/stable/pdf/82388.pdf). 
This judicial exception is not integrated into a practical application because the claims are directed to a composition alone and do not recite any additional elements that are outside the scope of the nutritional composition of an insect as taught in the prior art. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite that the composition is obtained from an insect (claim 1) and further recite the amounts of crude protein, chitin, ash, fat and moisture, which all fall within the scope of a dried Tenebio molitor insect (See Table 1). 
The examiner further notes that variations in the amount of fat, chitin, ash and protein do not make the claims patent eligible unless there are new or unexpected results regarding the claimed amounts. The prior art clearly teaches an insect of the Tenebriodinae family having a similar protein, fat, ash, chitin, and moisture as claimed. Therefore, the variations in the amounts are obvious over the prior art. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravzanaadii et al. (Nutritional Value of Mealwork, Tenebio molitor as Food Source, Int. J. Indust. Entomol. Vol. 25, No. 1, 2012, pp. 93-98. Retrieved from the Internet: URL < http://koreascience.or.kr/article/JAKO201229765635707.pdf>) in view of Rudall et al. (The Structure of Insect Cuticles, Proceedings of the Royal Society of London. Series B, Biological Sciences, Jan. 7, 1947, Vol. 134, No. 874 (Jan. 7, 1947), pp. 111-143, Retrieved from Internet URL: https://www.jstor.org/stable/pdf/82388.pdf).
Regarding claim 1, Ravzanaadii discloses an edible composition from Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) comprising 63.34% by weight crude protein, while the instant claim requires at least 67%, 7.59% by weight fat, thus falling within the claimed range of 5% to 20%, and 3.54% moisture, thus falling within the claimed range of between 2 and 15% (Table 1 page 95). 
While Ravzanaadii teaches that the crude protein is 63,34%, Ravzanaadii discloses that the protein content ranges depending on the stage of the insect, whether it is larvae or an adult (See Table 1 page 95). It would have been obvious to one of ordinary skill in the art to provide a beetle composition in Ravzanaadii by evaluating the beetle at a different stage in life. Further, the type of diet the insect eats will result in a varying crude protein within the insect. 
Ravzanaaadii teaches a close crude protein for an adult, 63.34% versus 67% as claimed, and therefore one of ordinary skill in the art would expected the composition of Ravzanaadii to have the same effect as a composition having a 3.66% higher protein content. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Therefore, it is well within the ordinary skill in the art to vary the diet of the insect, or harvest the insect at a different time, to result in a composition having a desired protein content. This is merely routine experimentation that is well understood and conventional in the art. Therefore, the claimed protein content is merely an obvious variant over the prior art. 
Ravzanaadii further teaches that the composition has a crude protein digestibility ranging from 71.5% to 94.3% (page 97), thus overlapping the claimed range of 85%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Ravzanaadii discloses the composition as described above, wherein the composition is the nutritional profile of a beetle of the Tenebrionidae family having similar crude protein, fat and moisture. Ravzanaadii, however, fails to specifically teach that the composition has at least 5% by weight chitin. 
Rudall teaches a composition comprising chitin that is from a beetle of the Tenebrionidae family, wherein chitin is present in an amount of 31% (Table 4 page 116), thus falling within the claimed range of at least 5%. 
As both Ravzanaadii and Rudall are directed towards compositions representing the nutritional profile of the same type of insect, Tenebrio molitor (e.g. a beetle of the family Tenebrionidae), it would have been obvious to one of ordinary skill in the art for the composition of Ravzanaadii to further comprise chitin in an amount of at least 5% as claimed. Rudall clearly teaches that Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) is known in the art to comprise a chitin content as claimed and therefore, it would have been obvious for the composition of Ravzanaadii to comprise the claimed amount of chitin. 
	Regarding claim 2, Ravzanaadii further teaches that the composition has an ash content of 3.56% by weight (page 95, Table 1), thus falling within the claimed range of less than or equal to 4%. 
Regarding claim 6, Ravzanaadii discloses an edible beetle composition comprising 63.34% by weight crude protein and further teaches that the crude protein has 94% digestibility (Table 1 page 95 and page 97), similar to what is claimed. 
While Ravzanaadii teaches a similar composition as claimed, Ravzanaadii fails to teach the amount of soluble proteins. As taught by Ravzanaadii, the amount of each component in the composition is dependent upon the diet of the insect. Therefore, it would have been obvious to one of ordinary skill in the art to vary the type of feed the insect ate to result in a desired amount of soluble proteins. 
As stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With respect to the molar mass of the soluble proteins, Ravzanaadii teaches a similar composition as claimed that comes from Tenebrio molitor (e.g. a beetle of the family Tenebrionidae), which is the same insect used by the instant invention, and therefore the molecular mass of the proteins in Ravzanaadii would be similar as claimed. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As stated above, Ravzanaadii clearly teaches that the amount of each component in the nutritional profile of Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) can vary depending on the type of diet and therefore it would have been obvious to one of ordinary skill in the art to vary the type of diet to result in a desired amount of soluble proteins with a desired molar mass.  
	Regarding claim 12, Ravzanaadii further teaches that the composition can be used to feed humans (Abstract).
	Regarding claim 13, Ravzanaadii teaches that the composition is a suitable protein source that can be used for humans or animals (Abstract), but fails to teach that it is used to replace protein flour. However, such limitation is intended use of the composition and not given patentable weight as it does not result in a structural difference over the composition taught by Ravzanaadii. Furthermore, Ravzanaadii clearly teaches that the composition is ground and is used to supply protein and minerals to humans and animals and therefore would have been obvious to replace a protein source, such as protein flour.
Regarding claim 14, Ravzanaadii teaches that the composition is a suitable protein source that can be used for humans or animals (Abstract). With respect to the animal being a cat or dog, it would have been obvious to use the composition to feed a cat or dog as Ravzanaadii discloses that it is a good source of proteins and minerals for animals and therefore would expectedly be suitable for feeding dogs or cats. 

	
Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive.
Applicant argues with respect to the 101 rejection that the claimed composition has different characteristics and specific attributes that are not represented by a naturally-occurring beetle powder. Applicant further states that Ravzanaadii and Rudall do not teach the exact same protein content and other attributes as claimed.
This is not found persuasive as applicant is arguing process limitations in a product claim. Therefore, applicant’s arguments are not commensurate in scope with the claims. Applicant states on page 5 that the claimed beetle powder is different than the prior art as it has been treated, i.e. blanched, pressed, dried, and ground. However, applicant has not shown how the “treatment” process produces a different product over the prior art. Ravzanaadii and Rudall clearly teaches that a naturally occurring beetle comprising the claimed compositional components, such as proteins, chitin, moisture, and fat, and therefore the product as claimed reads on a naturally occurring product. 
With respect to the amount of protein, chitin and fat, variations in the amount of fat, chitin and protein do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Ravzanaadii and Rudall clearly teach an edible beetle having a close enough protein content and fat content within the claimed range. Therefore, the variations in the amounts are obvious over the prior art due to the exact species of beetle and the area where the beetle is from. 
With respect to the residual moisture, as shown above, Ravzanaadii clearly teaches that the dried dead beetle has a moisture content within the claimed range of 2 to 15%. Therefore, as the attributes as claimed fall with the ranges taught by the prior art, it is not clear how the beetle powder as claimed is markedly different than the dead crushed beetle as taught by Ravzanaadii. 
Further, the claimed beetle powder is merely a mixture of natural products and does not provide anything more than natural products. As stated above, Ravzanaadii clearly teaches that different beetles from different parts of the world comprise varying amounts of protein, fat, and chitin, and therefore, as the claimed product does not undergo any change or transformation, the product as claimed is merely a sum of all the components of a naturally occurring beetle. 
The examiner points to Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claimed beetle powder is similar to the novel bacterial mixture of Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide-carrier mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Therefore, the claimed beetle powder is merely a mixture of natural products as each component in the beetle has the same effect it always had, thus lacking markedly different characteristics from their naturally occurring counterparts, e.g., because there are no changes in structure, function, or other characteristics.
Applicant points to additional references to show that the claim powders differ from powders made from naturally-occurring beetles. Applicant states that Marono teaches that the digestibility of the insect meals is far below the claimed value. 
This is not found persuasive as Ravzanaadii discloses the claimed species of beetle. As stated above, the species disclosed in Ravzanaadii clearly teaches a composition similar to what is claimed. Applicant cannot pick and choose a certain species of beetle to show that the claimed beetle powder is different than a naturally occurring beetle powder when the applied prior art teaches a naturally occurring beetle having the claimed compositional product. Further, applicant has not claimed any specific species of beetle or identified how the beetle of the claimed invention has been modified to produce the claimed beetle powder. 
Applicant further states that the claimed beetle powder produces new and unexpected results. This is not found persuasive as no criticality has been demonstrated regarding the claimed compositional proportions. Further, applicant has not compared the instant invention to the closest prior art to show that the claimed beetle powder is not the same or obvious over the prior art (See MPEP 716). 
Ravzanaadii discloses a naturally occurring beetle comprising the same composition in similarly claimed ranges. Ravzanaadii teaches that the composition is a suitable protein source that can be used for humans or animals (Abstract).  Therefore, there is nothing unexpected regarding the claimed invention with the claimed compositional proportions absent a showing otherwise. 

Applicant’s arguments with respect to the 103 rejection have been fully considered but were not found persuasive.
Applicant argues that Ravzanaadii teaches away from the claimed compositional profile as Ravzanaadii teaches a different protein content than what is claimed. 
This is not found persuasive. Ravzanaadii clearly teaches an edible beetle having a protein content right outside the claimed range. Therefore, the variations in the amount of protein are obvious over the prior art depending on the exact species of beetle and the area where the beetle is from. Further, variations in the amount of protein do not make the claims patents eligible unless there are new or unexpected results regarding the claimed amounts. Applicant has not shown any criticality regarding the claimed proportions and therefore the beetle powder as claimed is merely an obvious variant over the prior art. 
Applicant argues that the claimed beetle powder has unexpected and superior properties as it has the ability to replace all fishmeal in an aquaculture feed.
This is not found persuasive as applicant’s arguments are not commensurate in scope with the claims. The claims do not require that the beetle powder is an aquaculture feed. Further, this is merely intended use of the beetle powder. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.   It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ravzanaadii discloses beetle powder as presently claimed, it is clear that the beetle powder of Ravzanaadii would be capable of performing the intended use, i.e. fishmeal in an aquaculture feed, presently claimed as required in the above cited portion of the MPEP. 
Additionally, Ravzanaadii discloses that the composition is a protein and mineral feed for animal (Abstract) and therefore there is nothing superior or unexpected regarding feeding the beetle composition of Ravzanaadii to animals. 
Furthermore, applicant has not compared to closest prior art to show that the instant invention has superior and unexpected properties over the prior art. Applicant is merely stating that the claimed beetle powder is superior without comparing it to the closest prior art to show that it is unexpected over the prior art. Picking and choosing what applicant wishes to compare it to, to show that it has different characteristics over naturally-occurring beetles does not negate that fact that Ravzanaadii discloses a beetle composition comprising the same compositional proportions as claimed and therefore absent a showing comparing the claimed beetle powder to the composition taught in Yang, this argument is not found persuasive. 
Applicant further argues that Ravzanaadii does not disclose a beetle powder as claimed as the raw ground beetle parts in Ravzanaadii are structurally different from the claimed beetle powder. 
This is not found persuasive for the same reasons as stated about. Ravzanaadii teaches a beetle composition having the claimed compositional proportions. Applicant has not shown how the “processed” beetle of the instant invention is markedly different than what is taught by Ravzanaadii. As Ravzanaadii teaches a beetle composition having the same composition as claimed, this argument is not convincing absent a showing otherwise. 
Applicant further argues that Ravzanaadii fails to teach the amount of soluble proteins relative to the total weight of proteins. 
As stated above in the rejection, the examiner acknowledges that Ravzanaadii fails to specifically disclose the amount of soluble proteins. However, as taught by Ravzanaadii, the amount of each component in the composition is dependent upon the diet of the insect. Therefore, it would have been obvious to one of ordinary skill in the art to vary the type of feed the insect ate to result in a desired amount of soluble proteins. 
As stated above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With respect to the molar mass of the soluble proteins, Ravzanaadii teaches a similar composition as claimed that comes from Tenebrio molitor (e.g. a beetle of the family Tenebrionidae), which is the same insect used by the instant invention, and therefore the molecular mass of the proteins in Ravzanaadii would be similar as claimed. Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. As stated above, Ravzanaadii clearly teaches that the amount of each component in the nutritional profile of Tenebrio molitor (e.g. a beetle of the family Tenebrionidae) can vary depending on the type of diet and therefore it would have been obvious to one of ordinary skill in the art to vary the type of diet to result in a desired amount of soluble proteins with a desired molar mass.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Ravzanaadii discloses a beetle powder having the same composition as claimed, which was known in the art at the time the claimed invention was made.
For the reasons stated above, the 101 and 103 rejections are maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791